Exh.h.7. KEELEY FUNDS, INC. SECOND AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the10 day of April, 2006 to the Transfer Agent Servicing Agreement, dated as of the 15th day of April, 2005, as amended January 13, 2006 (the "Agreement"), is entered by and between Keeley Funds, Inc., a Maryland corporation (the "Company”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and WHEREAS, Paragraph 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEELEY FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ John Keeley, Jr. By: /s/Michael McVoy Name: John L. Keeley, Jr. Name: Michael R.McVoy Title: President Title: Senior Vice President 1 Exhibit A to the Transfer Agent Servicing Agreement - Keeley Funds, Inc. Separate Series of Keeley Funds, Inc. Name of Series KEELEY Mid Cap Value Fund KEELEY All Cap Value Fund (on or about May 31, 2006) 2
